              Case 2:18-cr-00086-RSM Document 94 Filed 09/21/20 Page 1 of 1




 1
 2
 3
 4
 5                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 6
                                    AT SEATTLE
 7
       UNITED STATES OF AMERICA,                         NO. CR18-0086RSM
 8
                            Plaintiff,
 9                                                       ORDER DISMISSING INDICTMENT
                       v.                                WITHOUT PREJUDICE
10
       THANH CONG PHAN,
11
                            Defendant.
12
13
            The United States of America’s motion to dismiss the Indictment against Thang
14
     Cong Phan without prejudice is GRANTED. Pursuant to Fed. R. Crim. Proc. 48(a), the
15
     Indictment is dismissed without prejudice solely for the reasons related to the mental
16
     condition of Thanh Cong Phan as referenced in sealed materials in this case.
17
            Dated this 21st day of September, 2020.
18
19
20
                                               A
                                               RICARDO S. MARTINEZ
21                                             CHIEF UNITED STATES DISTRICT JUDGE
22
23 Presented by:
24 s/Ye-Ting Woo
25 YE-TING WOO
   Assistant United States Attorney
26
27
28
      ORDER DISMISSING WITHOUT PREJUDICE - 1                              UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      CR18-0086RSM/PHAN
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
